Title: To James Madison from Edward W. DuVal, 2 January 1815
From: DuVal, Edward W.
To: Madison, James


        
          Dr. Sir,
          Washington, January 2nd. 1815.
        
        The enclosed letter, unasked and unexpected, reached me, some days since, with a request that I would cause it to be handed to you. In yielding to the friendly wishes of the writer, I beg you will believe that I am influenced by no vainglorious motive. While I appreciate the feeling that dictated this testimonial of regard, and am duly sensible of the honor of being presented to Your notice, I am not unconscious that the terms in which it is expressed are more than flattering to my humble merits. With very great respect and esteem, I am, Sir, Yr Ob: Servant.
        
          E: W: Duval.
        
      